Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statements
Applicant’s information disclosure statements submitted April 8, 2020, August 27, 2021 and October 12, 2021 are acknowledged and have been considered. Signed copies are attached hereto.
Claim Status
Claims 1-20 are pending and currently under examination.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority based on an application filed in Japan on October 10, 2017 (JP2017-1967718). It is noted, however, that Applicant has not filed a certified translation of this application as required by 37 CFR 1.55. Should Applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action. Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Objections
Claims 4 and 13 are objected to because of the following informalities: the claims do not need the article “a” before the phrase ‘cytotoxicity against malignant tumor cells’. 
Specification
The disclosure is objected to because it contains an embedded hyperlink or other form of browser-executable code on page 18, para [0017]. Applicant is required to delete the embedded hyperlink or other form of browser-executable code; references to websites should be limited to the 
Claim Interpretation
The claims are given their broadest reasonable interpretation consistent with the specification. (MPEP § 2111). 
It is appreciated that the CAR-T cells of the invention, which are also transformed with DNA encoding IL-7 and CCL19, can potentially serve separate functions: (1) cellular vectors to convey immune-regulatory molecules to the tumor microenvironment (enhancers), (2) direct anti-tumor effector cells (inhibitors), and (3) activators of native T cells, causing infiltration to the tumor bed and memory formation (inducers). While each of these can potentially improve the therapeutic effects of CAR-T cells against solid tumors, the functional terminology does not change the fact that the same physical composition is claimed in each of claims 1, 10 and 20. The three independent claims share the same broad language: “a nucleic acid delivery vehicle, a nucleic acid encoding interleukin- 7 (IL-7), and a nucleic acid encoding chemokine (C-C motif) ligand 19 (CCL19).” Thus, while the independent claims recite different preambles that give context to different possible applications of the armed CAR constructs, “enhancer” (claim 1), “malignant tumor recurrence inhibitor” (claim 10), and “inducer” (claim 20), the preambles do not add patentable weight to the composition, which is understood to be the same in each of claims 1, 10 and 20.
In the interest of facilitating examination, the Office kindly requests Applicant to clarify any intended meaning of these terms as early as possible during prosecution, especially given that an “enhancer” carries a specific meaning in the parallel field of genetics. Namely, an enhancer can also refer to a segment of DNA upstream or downstream of a promoter that, when bound by a protein transcription factor, increases the likelihood that a particular gene will be transcribed. In contrast, Applicant claims an “enhancer” in the context of adoptive cell therapies and oncolytic viral therapeutics. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11 and 15 are rejected under 35 U.S.C. § 112(b) as being indefinite in that they fail to point out what is included or excluded by the claim language.
Claim 11 recites the malignant tumor recurrence inhibitor according to claim 10, wherein the nucleic acid delivery vehicle is at least one member selected from an immune cell, … etc.”. It is unclear if the “malignant tumor recurrence inhibitor” is an immune cell, such as a T cell, transformed with a nucleic acid construct carrying DNA for IL-7 and CCL19? Or, does the “malignant tumor recurrence inhibitor” have another physical structure that can comprise an immune cell? The question arises because claim 11 indicates that the nucleic acid delivery vehicle can be an immune cell, and claim 10 indicates that malignant tumor recurrence inhibitor comprises the nucleic acid delivery vehicle. Clarification is required.
Claim 15 recites: “The malignant tumor recurrence inhibitor according to claim 14, wherein the nucleic acid delivery vehicle is an immune cell separated from a living body having a cell surface 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14, 16-17 and 19-20 are rejected under 35 U.S.C. § 102(a)(1) and § 102(a)(2) as being anticipated by WO2016/056228 (publication date of April 14, 2016) (Tamada'228) (PTO-892, machine translation to English).
Regarding claims 1, 10 and 20, the independent claims are drafted very broadly and encompass any nucleic acid delivery vehicle comprising a nucleic acid encoding IL-7 and a nucleic acid encoding CCL19. The term “enhancer” in claim 1 is read to indicate that the expression products of the nucleic acids, namely the IL-7 and CCL19 proteins, enhance the activity of both naturally-occurring and engineered T- and B-cells in the tumor microenvironment.
Each of the independent claims refers to the same physical composition. In each independent claim, the term “comprising” is open language and therefore claims 1, 10 and 20 are read to encompass any construct (a single loop of DNA) containing a nucleic acid coding for IL-7 and a nucleic acid coding CCL19, plus potentially any other transgenes, DNA coding for any other peptide sequences, including chimeric fusion protein receptors (CARs), reporter genes, promoters and termination sequences, etc. The claim language encompasses the situation in which the nucleic acids encoding IL-7 and CCL19 are delivered separately from a CAR expression vector, or together with DNA encoding the CAR, i.e., on the same loop of DNA. The nucleic acids encoding IL-9 and CCL19 could derive from murine or human sources, or for that matter, any other eukaryotic species. Further, the nucleic acid delivery vehicle recited in independent claims 1, 10 and 20 is not limited to a man-made construct and therefore could conceivably encompass a naturally-occurring plasmid.
Due to the breadth of claims 1, 10 and 20, WO2016/056228 (Tamada'228) is anticipatory. Tamada'228 discloses a CAR expression vector comprising a nucleic acid encoding a chimeric antigen receptor, a nucleic acid encoding interleukin 7 (IL-7), and a nucleic acid encoding CCL19 (p. 2, end of 2nd full paragraph). The CAR expression vector of Tamada'228 reads on “a nucleic acid delivery vehicle, a nucleic acid encoding interleukin-7 (IL-7), and a nucleic acid encoding chemokine (C-C motif) ligand 19 (CCL19),” because the CAR expression vector is a nucleic acid delivery vehicle and it comprises DNA encoding IL-7 and CCL19. Thus, claims 1, 10 and 20 are anticipated by the disclosure of Tamada'228.
Regarding claims 2 and 11, “wherein the nucleic acid delivery vehicle is at least one member selected from an immune cell, a virus, an anaerobe, a liposome, a mesenchymal stem cell (MSC), and a nanoparticle,” Tamada'228 discloses a CAR expression vector that may optionally be a viral vector such as an adenoviral vector (p. 6, 5th full para., line 1), which reads on the first alternate in the Markush group of claims 2 and 11.
Regarding claims 3 and 12, “wherein the nucleic acid delivery vehicle has an ability to accumulate to malignant tumor cells, or an ability to proliferate specifically in malignant tumor cells,” Tamada'228 discloses that T cells expressing a transgene of a chimeric antigen receptor specific for CD20 in tandem with IL-7 and CCL19 induced the migration of other T cells in the direction of the expressed CCL19 (p. 11, “T cell migration test”). Tamada'228 also discloses that anti-human CD20 CAR-IL-7 / CCL19 expressing T cells targeted mastocytoma cells in tumor-bearing mice more than T cells transformed with the conventional anti-human CD20 CAR (compare tumor volumes in Fig. 20 and disclosure at p. 12, “Therapeutic Effect in Mouse Tumor Model” and “Administration of Anti-Human CD20 CAR-IL-7 / CCL19 Expression T Cells to Mice”). This indicates that the CAR expression vector of Tamada'228 had an ability to “accumulate to” malignant tumor cells and proliferate specifically in malignant tumor cells, once the vector was transformed into murine T cells.
Regarding claims 4 and 13, “wherein the nucleic acid delivery vehicle has [a] cytotoxicity against malignant tumor cells,” Tamada'228 discloses reduced tumor volumes and increased survival rates in tumor-bearing mice receiving T cells expressing the anti-human CD20 CAR-IL-7 / CCL19 construct as opposed to T cells expressing anti-human CD20 CAR alone, which reads on cytotoxicity against malignant tumor cells because the results indicate that the CAR construct of Tamada'228, which was 1
Regarding claims 5 and 14, “wherein the nucleic acid delivery vehicle 71is an immune cell separated from a living body” having “a cell surface molecule that recognizes a malignant tumor antigen,” Tamada'228 discloses that murine T cells were extracted from the animals’ spleens and lymph nodes, purified and transformed with a CAR construct comprising anti-human CD20 CAR-IL-7 / CCL19 (p. 9, “Preparation of Anti-CD20 CAR Expression Vector Expressing IL-7 and CCL19” and “Transduction of Mouse T Cells”). The disclosure reads on claims 5 and 14 because the T cells were separated from a living body and transformed such that they expressed an anti-human CD20 domain, which recognizes CD20. As CD20 is a malignant tumor antigen, the claim limitations are met.
Regarding claims 6 and 16, “wherein the cell surface molecule that recognizes a malignant tumor antigen is a chimeric antigen receptor (CAR) or a T-cell receptor (TCR),” Tamada'228 discloses that the sequence of anti-human CD20 scFv (SEQ ID NO: 10) was substituted into the CAR construct (p. “Preparation of Anti-CD20 CAR Expression Vector Expressing IL-7 and CCL19”). The CAR fusion was created by cloning a mouse CD8 transmembrane region and a mouse CD28-4-1 BB-CD3ζ intracellular signal motif into a pMSGV retroviral expression vector (p. 8, “Preparation of anti-FITC CAR expression vector expressing IL-7 and CCL19”). Tamada'228 discloses a CAR that recognizes human CD20 via a single chain variable fragment specific for human CD20. Thus, a T cell that is transformed with the CAR fusion of Tamada'228 has a “cell surface molecule that recognizes a malignant tumor antigen” because the CAR fusion of Tamada'228 causes the T cell to recognize CD20, which is a malignant tumor antigen.
Regarding claims 7 and 17, “wherein the immune cell separated from a living body is a T-cell separated from a living body,” Tamada'228 discloses that “purified mouse T cells from the spleen and lymph nodes” were transformed with a CAR construct comprising anti-human CD20 CAR-IL-7 / CCL19 (p. 9, “Transduction of Mouse T Cells”), thereby reading on the language of the claims.
Regarding claim 8, “wherein the T-cells or B-cells having a memory function are central memory T-cells,” Tamada'228 discloses that CD62L + CD44 are central memory T cells (p. 15, last sentence) as compared with naïve and effector memory T cells in Fig. 33.
Regarding claims 9 and 19, Tamada'228 discloses a CAR expression vector comprising a nucleic acid encoding a chimeric antigen receptor, a nucleic acid encoding interleukin 7 (IL-7), and a nucleic acid encoding CCL19 “and a pharmaceutically acceptable additive” (p. 8, para. 2, last sentence and p. 7, para. 5, line 2), which reads on the entirety of claim 9, reciting “a pharmaceutical composition comprising an enhancer for T-cells or B-cells having a memory function in an administration subject according to claim 1 and a pharmaceutically acceptable additive.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over:
Tamada'228 WO2016/056228 (publication date of April 14, 2016) (IDS dtd. April 8, 2020), in view of
Topfer, “Tumor Evasion from T Cell Surveillance,” J Biomed Biotechnol. #918471, pp. 1-19 (2011) (PTO-892).

Regarding claim 15, as set forth above in the section “Claim Rejections - 35 USC § 112” clarification is requested as to the intended scope of claim 15. For purposes of examination the claim is being interpreted as being directed to the malignant tumor recurrence inhibitor of claim 14, wherein the “inhibitor” is understood to be an engineered immune cell that has an anti-tumor effect on recurrent malignant cells. The immune cell is transformed with at least one DNA construct carrying open reading frames for IL-7 and CCL19, and DNA encoding what could be a CAR fusion which allows the immune cell to express a “a cell surface molecule that recognizes a malignant tumor cell antigen.” As drafted, the claim encompasses any engineered immune cell having an anti-tumor effect despite target tumor cells lacking antigens specifically recognized by the immune cell (“a malignant tumor cell having no malignant tumor antigen that is specifically recognized by the cell surface molecule.”)2 
nd full paragraph, claim 8).
Tamada'228 does not teach “a malignant tumor cell having no malignant tumor antigen that is specifically recognized by the cell surface molecule” (claim 15, lines 4-6).
Topfer teaches that tumors evade surveillance by cytotoxic T cells and other components of the immune system (p. 2, col. 1, para. 2, lines 1-2). Topfer teaches that “antigen escape” occurs when there is a loss of target antigen expression by cancer cells (p. 3, col. 2, lines 9-11). Topfer teaches ways to overcome “antigen escape” during T cell therapy, such as, by blocking immune-restrictive signals to T cells with antibodies inhibiting CTLA-4 or PD-1 (p. 7, section 9). Topfer also teaches that co-expressing cytokines and chemokines improves T cell functioning by reducing the immunosuppressive environment shaped by the tumor (section bridging end of col. 2 at p. 11 with the beginning of col. 1 at p. 12).
It would have been obvious for one of ordinary skill in the art at the time of filing to modify the teachings of Tamada'228 with the strategies of Topfer to improve the outcomes of cellular immunotherapy. One of ordinary skill in the art at the time of filing would have been motivated to combine the teachings of Tamada'228 and Topfer because Topfer identifies the problem that tumor cells have numerous mechanisms for evading immune cell surveillance. Even with an intact immune system, and after therapy with engineered immune cells, tumors can develop and out-maneuver immune recognition. One mechanism is through immunoediting of cell surface antigens (p. 2, col. 1, para. 2, lines 5-10). Topfer teaches several strategies that would have led one of ordinary skill in the art to devise an engineered immune cell to treat tumor recurrence, by co-expressing cytokines and chemokines. While tumor cells can evade immune cells by editing the antigens they display, one of 
One of ordinary skill in the art at the time of filing would have had a reasonable expectation of success in combing the strategies of Topfer with the overall scheme of engineered immune cells in Tamada'228 because Topfer teaches that clinical trials have proven that CARs are safe (p. 11, col. 2, penultimate sentence). As CARs are engineered immune cells, this prior teaching falls within the scope of the ‘malignant tumor recurrence inhibitor’ of claim 15. 
Topfer also teaches that “genetic manipulation of T cells can be further extended by including expression cassettes for homeostatic T-cell cytokines […] and chemokine receptors to guide T-cell migration to tumor sides,” (section bridging end of col. 2 at p. 11 with the beginning of col. 1 at p. 12). This teaching encompasses a ‘malignant tumor recurrence inhibitor’ which comprises an immune cell further comprising nucleic acids encoding IL-7 (a cytokine) and CCL19 (a chemokine). Thus, Tamada'228 in view of Toper obviates such an immune cell that is capable of treating despite tumor escape.

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over:
Bartlett et al., “Oncolytic viruses as therapeutic cancer vaccines,” Molecular Cancer, 12:103 pp. 1-16 (2013) (“Bartlett”) (PTO-892), in view of 
Tamada'228 WO2016/056228 (publication date of April 14, 2016) (IDS dtd. April 8, 2020), as evidenced by
Lichty et al., “Going viral with cancer immunotherapy,” Nat. Rev. Cancer, Vol. 14, pp. 560-567 (2014) (“Lichty”) (PTO-892) and
Chiocca et al., “Oncolytic Viruses and Their Application to Cancer Immunotherapy,” Cancer Immunol Res, 2(4) pp. 295-300 (2014) (“Chiocca”) (PTO-892).

Regarding claim 18, “wherein the nucleic acid delivery vehicle is an oncolytic virus,” Bartlett teaches that oncolytic viruses can be engineered to express cytokines, chemokines and co-stimulatory molecules (p. 7, col. 1, section 3). Bartlett teaches that engineered vaccinia virus, wherein the viral gene 
Tamada'228 teaches the co-expression of IL-7 and CCL19 and their individual attributes: “CCL19 is mainly produced from dendritic cells of lymph nodes and macrophages and has the function of causing migration of T cells, B cells, and mature dendritic cells,”3 and “IL-7 is a cytokine essential for T cell survival and is produced by nonhematopoietic cells such as bone marrow, thymus, stromal cells of lymphoid organs / tissues [whereas] the production capacity of T cells themselves is hardly recognized,”4 which would have been understood by one of ordinary skill in the art to indicate that T cells alone cannot supply these co-stimulatory molecules. 
Lichty teaches that “using OVs or oncolytic vaccines that are specifically designed to complement ACT [adoptive cell therapy] products gives an opportunity to substantially improve therapy. For instance, an OV could be engineered to express cytokines that mediate T cell recruitment and survival [...] and could then be used in tandem with ex vivo-expanded TILs [tumour-infiltrating lymphocytes] to drive CTL [cytotoxic T-lymphocyte] activity within the tumour,” (Lichty at p. 565, para. bridging col. 1-2).
Similarly, Chiocca teaches that many oncolytic viruses can accommodate gene insertions and thus can be ‘armed’ with therapeutic transgenes, which combines local gene delivery with oncolytic activity (Chiocca at p. 289, col. 2, para. 1, lines 1-3).

One of ordinary skill in the art at the time of filing would have been motivated to substitute IL-7 and CCL19 into an oncolytic viral vector because Tamada'228 teaches that while “[t]here are at least hundreds of molecules capable of controlling the function of T cells in vivo,” […] “[t]he inventors selected IL-7 and CCL19 as the regulatory molecules for enhancing further antitumor effect in CAR-T cells from among enormous combinations based on [their] knowledge and experience so far,” […] thus, “a combination of [the] two, namely a combination of IL-7 and CCL19, was chosen,” and a vector expressing both immune function-promoting factors was prepared.5
Based on these teachings, one of ordinary skill in the art would have been motivated to try the combination of IL-7 and CCL19 in a therapeutic oncolytic virus. The additional teaching of Lichty regarding the advantage that oncolytic viruses infect “the tumour bed to directly destroy tumour cells while reducing local immunosuppression to facilitate T cell killing,”6 would have given one of ordinary skill in the art at the time of filing a reasonable expectation of success in this endeavor. Adding to this is Bartlett, which teaches that direct injection of T-VEC into solid tumors induced local and systemic antigen-specific T cell responses. One of ordinary skill in the art would have had a reasonable expectation of success in substituting the teachings of Tamada'228 into the overall scheme of Bartlett because before the effective filing date, several clinical trials were underway with T-VEC reporting successful results and seeking FDA approval (Bartlett at p. 7, col. 2 , para. 3).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,316,102 (“the '102 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The prior issued species claims in the '102 patent owned by Applicant read on Applicant’s currently claimed genus. The '102 patent is not considered prior art in the context of 35 U.S.C. § 102 or § 103 because the application that gave rise to the '102 patent published later than Applicant’s current effective filing date (October 12, 2017 versus October 10, 2017). The current application is not a 
Issued claim 1 of the '102 patent recites: “A CAR expression vector comprising a nucleic acid encoding a chimeric antigen receptor (CAR) and a nucleic acid encoding a T cell immune function­enhancing factor, wherein the nucleic acid encoding the T cell immune function­enhancing factor consists of a nucleic acid encoding interleukin-7 and a nucleic acid encoding CCL19.”
Regarding claim 1, instant claim 1 is different from claim 1 of the '102 patent in that it replaces “function­enhancing factor” with the term “enhancer.” It is also broader in that it does not specifically indicate that the “enhancer” is a CAR expression vector. 
A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP § 2131.02. This is because a species necessarily anticipates a genus. Nonstatutory double patenting includes rejections based on anticipation. MPEP § 804. Instant claim 1 is generic for expression of IL-7 and CCL19 and issued claim 1 of the '102 patent is a species of the currently claimed genus. Accordingly, a terminal disclaimer would be required.
Regarding claims 2-9 , the “function-enhancing factor” of claim 1 of the '102 patent reads on the “enhancer” of current claim 1, and its dependencies, claims 2-9. 
Regarding claims 10-17, claims 7-11 of the '102 patent recite the same composition, transformed into a “CAR-expressing T cell” which is a species of instant claims 10-17 and specifically claim 14 and claim 17, which are directed to an inhibitor. The “inhibitor” is understood to be an immune cell transformed with nucleic acids encoding IL-7 and CCL19, and further comprising a chimeric antigen receptor because “the immune cell has a cell surface molecule that recognizes a malignant tumor antigen” (claim 14) as would a CAR-T cell. The current claims are generic because the cell surface molecule is claimed generally so as to recognize any antigen. Claim 4 of the '102 patent is a species of current claims 14 and 17 because the patented CAR contains a nucleic acid encoding a polypeptide of a 
Regarding claim 19, claims 12-16 of the '102 patent recite the same composition, transformed into a T cell, with “pharmaceutically acceptable additives”, which reads on current claim 19.
Regarding claim 20, it is submitted that the “function-enhancing factor” of claim 1 of the '102 patent reads on the “inducer” of current claim 20 because claim 20 is generic in only requiring a nucleic acid encoding IL-7 and CCL19.
Overall, current claims 1-17 and 19-20 are not patentably distinct from issued claims 1-19 of the '102 patent and are subject to terminal disclaimer.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,316,102 (“the '102 patent”) in view of Bartlett. As explained in detail below, at the time of filing the instant application, it would have been obvious to an artisan of ordinary skill in the art to modify the issued claims of the '102 patent with the teachings of Bartlett and substitute IL-7 and CCL19 into an oncolytic viral vector.
The modification of the primary reference, the '102 patent, in light of the secondary reference, Bartlett, is proper because the applied reference is analogous art, being similarly focused on the field of cancer immunotherapy. The advantages of using an oncolytic viral vector taught by Bartlett would readily suggest the application of those features to the '102 patent. One of ordinary skill in the art is charged with knowledge of related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.
Regarding claim 18, issued claim 1 of the '102 patent recites a CAR expression vector comprising a nucleic acid encoding a chimeric antigen receptor and a nucleic acid encoding IL-7 and CCL19. The 
It would have been obvious for one for ordinary skill in the art at the time of filing to modify the issued claims of the '102 patent with the teachings of Bartlett and substitute IL-7 and CCL19 into an oncolytic viral vector rather than a CAR expression cassette because Bartlett teaches that genetically modifying oncolytic viruses to enhance their lytic effect is promising (p. 7, col. 1, section 3). One of ordinary skill in the art would have been motivated to make this substitution with a reasonable expectation of success because Bartlett teaches that before the effective filing date, several clinical trials were underway with loaded oncolytic viruses reporting successful results (Bartlett at p. 7, col. 2 , para. 3). Thus, current claim 18 would have been obvious to one of ordinary skill in the art at the time of filing over the composition of issued claim 1 of the '102 patent in view of Bartlett. 


Claims 1-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,906,984. 
The prior issued species claims of  the '984 patent owned by Applicant read on Applicant’s currently claimed genus. The '984 patent is not considered prior art in the context of 35 U.S.C. § 102 or § 103 because the application that gave rise to the '984 patent published later than Applicant’s current effective filing date (October 24, 2019 versus October 10, 2017). The current application is not a divisional of the application that gave rise to the '984 patent; therefore, the safe harbor protection of 35 U.S.C. § 121 against nonstatutory double patenting does not apply. MPEP § 804.01.

As explained above, a generic claim is anticipated if the prior art discloses a species falling within the claimed genus. MPEP § 2131.02. Nonstatutory double patenting includes rejections based on anticipation. MPEP § 804.
Here, independent claims 1, 10 and 20 are generic for expression of IL-7 and CCL19. Issued claim 1 of the '984 patent, and its dependencies, are species of the currently claimed genus because the issued claims have narrower embodiments of the expression construct. The narrower issued claims are required to express a chimeric antigen receptor. In some cases, the narrower issued claims involve two expression constructs (see claims 13 and 25 of the '984 patent) and a CAR that is specific for FITC or CD20 (see claim 4 of the '984 patent).
Current claim 13 suggests that IL-7 and CCL19 have been transformed into a cytotoxic cell, but a CAR is not required. Current claim 14 suggests that an immune cell has been transformed with IL-7 and CCL19 plus a CAR because it “has a cell surface molecule that recognizes a malignant tumor antigen” however, current claim 14 is still generic to any immune cell (T, NK, B, DC, macrophage) and the CAR could be on a separate loop of DNA than the nucleic acid encoding IL-7 and CCL19. 
The patented claims to the CAR expression vector, CAR-expressing T cells, and anticancer agents of the '984 patent are also species of the currently claimed “nucleic acid delivery vehicle” because IL-7 is “the only interleukin” in patented claims 1-7, 13, 25 and 27-28. In contrast, the current claims use “comprising” which is open language and allows other interleukins to fall within the scope of the claims.
Further, the currently claimed “cell surface molecule” is not required to recognize any particular tumor antigen whereas the CAR in claim 4 of the '984 patent is specific for FITC or CD20.
.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,906,984 (“the '984 patent”) in view of Bartlett. At the time of filing the instant application, it would have been obvious to an artisan of ordinary skill in the art to modify the issued claims of the '984 patent with the teachings of Bartlett and substitute IL-7 and CCL19 into an oncolytic viral vector.
Regarding claim 18, issued independent claim 1 of the '984 patent recites “A CAR expression vector comprising a nucleic acid encoding a chimeric antigen receptor (CAR), a nucleic acid encoding interleukin-7, and a nucleic acid encoding CCL19, wherein interleukin-7 is the only interleukin encoded by the CAR expression vector.” 
The issued claims of the '984 patent do not recite “wherein the nucleic acid delivery vehicle is an oncolytic virus” (current claim 18). Bartlett teaches that oncolytic viruses can be engineered to express cytokines, chemokines and co-stimulatory molecules (p. 7, col. 1, section 3).
It would have been obvious for one for ordinary skill in the art at the time of filing to modify the issued claims of the '984 patent with the teachings of Bartlett and substitute IL-7 and CCL19 into an oncolytic viral vector rather than a CAR expression cassette because Bartlett teaches that genetically modifying oncolytic viruses to enhance their lytic effect is promising (p. 7, col. 1, section 3). One of ordinary skill in the art would have been motivated to make this substitution with a reasonable expectation of success because Bartlett teaches that before the effective filing date, several clinical trials were underway with loaded oncolytic viruses reporting successful results (Bartlett at p. 7, col. 2 , para. 3). The modification of the primary reference, the '984 patent, in light of the secondary reference, Bartlett, is proper because the applied reference is analogous art, being similarly focused on the field of cancer immunotherapy. The advantages of using an oncolytic viral vector taught by Bartlett would readily suggest the application of those features to the '984 patent. One of ordinary skill in the art is charged with knowledge of related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA F NELLESEN whose telephone number is (571) 270-7351. The examiner can normally be reached on Monday-Friday 8:30 a.m. – 5:30 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/G.F.N./
Examiner, Art Unit 1647
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also Tamda'213 at p. 16, Results: “the mice to which the anti-human CD20 CAR-IL-7 / CCL19-expressing T cells were administered, the memory T cells increased in the spleen and lymph nodes. It was revealed that the anti-human CD20 CAR-IL-7 / CCL19 expressing T cells that survive in this case strongly proliferate when co-cultured with tumor cells expressing human CD20. Together with the results of the survival rates in FIGS. 21 and 22, the CAR expressing T cells of the present invention efficiently survive in the administered living body, and [eliminate] the cancer cells by becoming memory T cells. And it was shown that it is effective for the prevention of the recurrence of cancer as well,” (FIGS. 33-34).
        2 The Office has asked Applicant to clarify the intended meaning and scope of this claim above in the section “Claim Rejections - 35 USC § 112”.
        3 p. 8, “Selection of T Cell Immune Function Promoting Factor” paragraph 3.
        4 p. 8, “ Generation of T Cell Expressing IL-7 and CCL19” paragraph 2.
        5 (p. 8, “ Generation of T Cell Expressing IL-7 and CCL19”).
        6 (Lichty, Fig. 1, legend)